Citation Nr: 0326842	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, with prostatitis, claimed as due to exposure to 
a herbicide referred to as Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO, which denied the benefits sought on appeal.  

In May 2002 and February 2003, the veteran raised a claim of 
entitlement to service connection for prostate cancer due to 
Agent Orange.  This matter is referred to the RO for 
appropriate action. 

It is noted that although the veteran's July 2002 substantive 
appeal included a request for a hearing before a Member of 
the Board sitting at the RO (Travel Board), he withdrew his 
request later that same month.  


FINDINGS OF FACT

1.  As to the claim adjudicated on the merits herein, the RO 
notified the veteran of the evidence and information needed 
to substantiate his claim, obtained all relevant and 
available evidence identified by the veteran, and provided 
him an appropriate VA medical evaluation, all in an effort to 
assist him in substantiating his claim.  

2.  Benign prostatic hypertrophy is not shown in service, or 
for many years thereafter, and there is no competent medical 
evidence relating the disorder to service or exposure to 
Agent Orange.  

3.  Prostatitis, which is medically shown to be resolved, is 
not shown in service, or for many years thereafter, and there 
is no competent medical evidence relating the disorder to 
service or exposure to Agent Orange.   




CONCLUSION OF LAW

Benign prostatic hypertrophy, with prostatitis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 
3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
As to the claim of service connection for benign prostatic 
hypertrophy, with resolved prostatitis, due to alleged 
exposure to a herbicide referred to as Agent Orange, the 
Board finds that VA has met its VCAA obligations, as detailed 
below.  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
June 2002 statement of the case (SOC) and the August 2001 
duty to assist letter which identified the type of evidence 
needed to substantiate his claim.  In the SOC, the RO cited 
to 38 C.F.R. § 3.159(b) and (c) and 38 C.F.R. § 3.159(e) 
regarding VA's responsibilities with respect to identifying 
and obtaining evidence in support of the claim, and the SOC 
included citation to 38 U.S.C.A. § 5103 and 5103A, indicating 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Furthermore, it appears from the contentions and arguments 
presented by the veteran that he is fully aware of the 
relevant law and evidence germane to his claim adjudicated on 
the merits, and is aware, as well, of the responsibilities 
that both he and VA share with respect to the development of 
this claim.  Therefore, the Board finds that VA's duty to 
notify has been satisfied with regard to the specific set of 
circumstances of this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  

With respect to the above, in response to the August 2001 
duty to assist letter, the veteran advised the RO that all of 
his pertinent treatment had been through the VA facility from 
which records had already been obtained, and that he had no 
further information to add.  The Board also notes from a 
review of the claims file, that there does not appear to be 
any missing information or other evidence that has not been 
accounted for.  In finding so, the Board notes that both an 
August 2002 VA report of contact and a February 2003 
statement from the veteran, regards his identification of 
additional VA treatment records concerning his claim for 
hearing loss and no records pertinent to his claim for 
service connection for prostatic hypertrophy and prostatitis.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, in the instant case, as noted above, the 
veteran has been advised of the evidence needed to 
substantiate his claim and has responded to VA requests for 
information.  Indeed, following the duty to assist letter 
from the RO in August 2001 and the notice of the provisions 
of the VCAA in the June 2002 supplemental statement of the 
case the veteran was contacted by the RO in August 2002 and 
indicated that he had nothing further to add on his claim 
except to identify VA treatment records concerning his 
hearing loss.  This issue will be discussed below as part of 
the remand.

Clearly, the Board need not delay the adjudication of the 
prostatic hypertrophy and prostatitis claim, as no additional 
records have been identified.  As a review of the claims file 
shows that all relevant medical records have been obtained, 
the Board finds that additional efforts to assist within the 
letter and spirit of the VCAA are not required.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Given the facts of this 
case, the Board concludes that VCAA's notice and duty to 
assist provisions have been satisfied as to the issue of 
service connection for benign prostatic hypertrophy, with 
prostatitis. 

Service Connection 

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied. See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

With respect to the veteran's assertion that claimed exposure 
to Agent Orange in service caused him to develop benign 
prostatic hypertrophy and prostatitis, applicable criteria 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  (Emphasis added).  The last date on 
which such a veteran shall be presumed to have been exposed 
to a herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). Acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e).  

Neither prostatic hypertrophy nor prostatitis are presumptive 
disorders listed under 38 C.F.R. § 3.309(e).  Accordingly, 
service connection is not warranted under the above 
presumptive provisions.  

That is, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999), and Notice 67 Fed. Reg. 42,600-608 (June 
24, 2002).  Thus, the claim on appeal cannot be granted on a 
presumptive basis.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The evidence of record has been closely reviewed and found to 
be silent for any complaint, treatment, or diagnosis 
pertinent to benign prostatic hypertrophy or prostatitis.  
Regarding benign prostatic hypertrophy, it is observed that 
both the veteran's May 2001 claim and the VA medical evidence 
of record shows that this condition was first diagnosed in 
the late 1990's, many years after the veteran's military 
service.  Moreover, there is no medical record on which it is 
shown that those treating the veteran considered it to be in 
any way related to his military service.  Further more, the 
medical evidence demonstrates that the veteran's recent onset 
of prostatic hypertrophy is benign.  See VA treatment record 
dated October 25, 1999.  Similarly, the veteran's 
prostatitis, or enlarged prostate gland, was thought to be 
resolved on examination on February 15, 2001, at which time 
the veteran was also noted not to be compliant with his 
medications.  

Since the veteran's benign prostatic hypertrophy and resolved 
prostatitis are not shown until many years after his 
discharge from service, and neither have been linked by 
competent medical evidence to his prior service, and are not 
disabilities for which service connection may otherwise be 
presumed, a basis upon which to grant service connection for 
these disorders has not been presented.  Accordingly, the 
veteran's claim for service connection for benign prostatic 
hypertrophy, with resolved prostatitis, claimed as due to 
alleged herbicide exposure, is denied.  


ORDER

Service connection for benign prostatic hypertrophy with 
prostatitis, claimed as due to herbicide exposure referred to 
as Agent Orange is denied.  


REMAND

A review of the claims folder reveals that additional 
development is needed with regard to whether new and material 
evidence has been submitted to reopen a claim of service 
connection for bilateral hearing loss, consistent with VA's 
duty to assist under VCAA.  Service connection for bilateral 
hearing loss was initially denied by RO rating decision dated 
in March 1971, on the basis that hearing loss was neither 
shown in service nor presently.  The June 2002 SOC advised 
the veteran that in order to reopen his claim of service 
connection for bilateral hearing loss, evidence of both 
current hearing impairment and a nexus to service or acoustic 
trauma in service must be submitted.  In May and August 2002, 
the veteran requested that the VA RO obtain copies of more 
recent VA treatment records from the VA Medical Center 
located in Mountain Home, Tennessee, stating that these 
records would show treatment for bilateral hearing loss, and 
fitting for hearing aid devices in May 2002.  The statements 
are silent as to any nexus evidence, but a current diagnosis 
of bilateral hearing loss consistent with acoustic trauma, 
might serve to reopen the claim, and warrant a VA audiologic 
examination with nexus opinion.  Accordingly, the VA should 
obtain copies of these more recent VA treatment records, 
identified by the veteran.  

While the instant case is arguably distinguishable from the 
facts presented in Paralyzed Veterans of America v. Secretary 
of Veterans Affair, discussed above, since the veteran had 
more than a year in which to respond to the RO's August 2001 
notice letter and in fact responded.  However, since this 
issue is being remanded for other additional development, the 
RO should take this opportunity to cure any potential 
procedural defect, by informing the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board emphasizes that with a claim to reopen, such as the 
issue now under discussion, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, but that if no new and material evidence is 
received to reopen the claim, VA's duties are fulfilled and 
the veteran is not entitled to a VA examination.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  That is, VA's duty 
to assist includes that he or she be provided a VA 
examination only if the claim is reopened by new and material 
evidence.  In the instant case on appeal, the claim of 
service connection for bilateral hearing loss is remanded so 
that additional evidence might be obtained.  While the 
veteran requested in February 2003 that he be provided a VA 
audiologic examination, VCAA explicitly states that, 
regardless of any other assistance provided to a claimant, 
new and material evidence must still be submitted to reopen a 
claim prior to any entitlement to a VA examination.  See 
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003); see also Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., September 22, 2003) 
(affirming 38 C.F.R. § 3.156 and limited duty to assist in 
claims to reopen).  See Soyini, 1 Vet. App. 540, 546 (1991) 
(Emphasis added).  Accordingly, the veteran is to be provided 
a VA audiologic examination only upon the receipt of new and 
material evidence.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations and potential deficiencies 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should obtain copies of VA 
treatment records from the VAMC located 
in Mountain Home (Johnson City), 
Tennessee, dated from July 2001 to the 
present, as identified by the veteran, to 
include all audiologic examinations, 
clinical records and reports.  

3..  Following completion of the above, 
the RO should undertake any other 
development considered necessary, to 
include scheduling the veteran for a VA 
audiologic examination-if new and 
material evidence is submitted to reopen 
his claim of service connection for 
bilateral hearing loss.  Any scheduled VA 
examination should include a review of 
the veteran's claims folder and request 
for an opinion as to the etiology of any 
hearing loss found on examination.  

4.  The RO should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a SSOC and given an opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



